In re Zatzkis, Sherril Herman; — Plaintiff; applying for rehearing of writ granted with Order of February 14, 1992, 592 So.2d 1309; Parish of Orleans, Civil District Court, Div. “G”, No. 89-2375; to the Court of Appeal, Fourth Circuit, No. 91CW-2572. Rehearing denied. Clarification granted. Our order of February 14, 1992 was not based on lack of jurisdiction or whether Judge Jones had authority to transfer the case. Since Judge Giarrusso had recused herself as to the partition aspects of the case and Judge Jones has ruled on that part of the case, we consider the entire case should be transferred to Judge Jones. Accordingly, our order of February 14, 1992, transferring the entire case to Judge Jones remains unchanged.